DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 04/26/2022 has been entered. Claims 1-15 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 35 U.S.C. 112(a) and 112(b) rejections.  

Response to Arguments
Applicant's arguments filed on 04/26/2022 regarding 35 U.S.C. 102 and 103 rejections have been fully considered but they are not persuasive. The examiner acknowledges Wada (European Patent Document No. 3,115,598) does not teach wherein the rotor blade is split apart at the parting point. Therefore the 35 U.S.C. 102 and 103 rejections are withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 contains allowable subject matter “wherein the swirl element extends in the longitudinal direction of the rotor blade, wherein a distance between a start, facing toward the root section, and an end, facing toward the rotor blade tip, of the swirl element in the longitudinal direction is referred to as a total length, and wherein a distance between the parting point and the end of the swirl element is referred to as an outer length, wherein a ratio of the outer length to the total length is less than 0.25”.
In the closest prior art, Herrig (U.S. Patent No. 10,400,744) teaches a rotor blade (50; figure 2) of a rotor of a wind turbine, comprising: an inner blade section, an outer blade section, a parting point (inner and outer blade segments 21 separated at an interface (parting point); figure 2), and at least one swirl element (52), wherein, prior to being mounted on the wind turbine, the rotor blade is split apart at the parting point into the inner blade section and the outer blade section (as shown; figure 2), wherein the inner blade section extends from a root section for mounting the rotor blade on the rotor of the wind turbine to the parting point, and the outer blade section extends from the parting point to a rotor blade tip (as shown; figure 2), wherein a longitudinal direction of the rotor blade is defined from the root section to the blade tip, wherein the swirl element has extends in the longitudinal direction of the rotor blade (as shown; figure 2).
However, Herrig does not teach the allowable subject matter. In fact, Herrig’s ratio of the outer length to the total length would be greater than 1.0 since the outer length, i.e., the distance between the parting point and the end of the swirl elements, would be greater than the total length of the swirl elements.
Similarly, Brake (U.S. Patent No. 8,746,053) teaches a segmented wind turbine blade having a of swirl element. Brake’s swirl element is located across the parting point and would not have the claimed ratio of the outer length to the total length of less than 0.25.
Doosttalab (U.S. Pre-Grant Publication No. 2019/0285046) teaches a swirl element located near the root. However, Doosttalab does not have a parting point and therefore cannot establish the claimed ratio.
Fukami (U.S. Patent No. 10,458,388) also teaches a swirl element located near the root. Fukami also does not have a parting point and therefore cannot establish the claimed ratio.
Harada (U.S. Pre-Grant Publication No. 2019/0010917) also teaches a swirl element located near the root. Harada also does not have a parting point and therefore cannot establish the claimed ratio.
No prior art of record sufficiently teaches the allowable subject matter.

Claims 2-10 and 14-15 are also allowed by virtue of their dependency on claim 1.

Claim 11 contains the same allowable subject matter and therefore is also allowed.

Claims 12-13 are also allowed by virtue of their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745